Case: 15-40327      Document: 00513442881         Page: 1    Date Filed: 03/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-40327                                  FILED
                                  Summary Calendar                          March 29, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN MANUEL REYES VASQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:13-CR-634


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Juan Manuel Reyes Vasquez appeals his convictions for conspiracy and
the substantive offense of possession with intent to distribute heroin for which
he was sentenced to concurrent sentences of 121 months of imprisonment. He
contends that the prosecutor’s comments during closing argument improperly
commented on his failure to testify in his own defense and improperly shifted
the burden of proof to him.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40327       Document: 00513442881      Page: 2   Date Filed: 03/29/2016


                                    No. 15-40327



         Review is for plain error since Reyes Vasquez did not object in the district
court. See United States v. Virgen-Moreno, 265 F.3d 276, 292 (5th Cir. 2001).
During closing argument, the prosecutor commented that the evidence that
Reyes Vasquez’s voice was on the recorded conversations was unrefuted. These
comments did not impermissibly comment on Reyes Vasquez’s silence or shift
the burden of proof to Reyes Vasquez because they were responsive to defense
counsel’s closing argument that the evidence of the phone calls and voice
identification involved no specific training or scientific methods or a voice
comparison. See Virgen-Moreno, 265 F.3d at 293-93. Viewing the prosecutor’s
comments in context and in light of the jury instructions, the jury would not
“naturally and necessarily” interpret the challenged remarks as a comment on
the defendant’s failure to testify or an impermissible shifting of the burden of
proof.     See Virgen-Moreno, 265 F.3d at 292-93; see also United States v.
Jefferson, 258 F.3d 405, 414 (5th Cir. 2001).
         The judgment of the district court is AFFIRMED.




                                           2